Citation Nr: 0113299	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a temporary total evaluation based on 
hospitalization pursuant to the criteria of 38 C.F.R. § 4.29 
(2000).  

2.  Entitlement to an initial compensable evaluation for 
hearing loss.  

3.  Entitlement to an initial compensable evaluation for 
tinnitus.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for tension headaches, history of anxiety reaction.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for hyperphoria (claimed as vision problems).  

6.  Entitlement to an evaluation in excess of 20 percent for 
a right knee impairment with ligament instability.  

7.  Entitlement to an evaluation in excess of 10 percent for 
right knee arthritis with limitation of motion.  
8.  Entitlement to service connection for degenerative joint 
disease, bilateral hips, as secondary to service-connected 
right knee disabilities.  

9.  Entitlement to service connection for benign, positional 
vertigo (claimed as dizziness, loss of balance, and blacking 
out).  

10.  Entitlement to service connection for a dental condition 
for compensation purposes.  

11.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1948 to 
October 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).  

Following the veteran's May 1997 dental claim, the RO 
notified the veteran that some dental conditions could only 
be service-connected for the purpose of determining 
entitlement to dental examination and/or treatment on an 
outpatient basis at a VA Dental Clinic.  


It advised him that it was forwarding his claim to the Dental 
Clinic at the VA Medical Center (VAMC) in San Francisco for 
consideration of his eligibility for treatment of the claimed 
dental conditions.  See Mays v. Brown, 5 Vet. App. 302, 306 
(1993) (the issue of entitlement to VA outpatient dental 
treatment is raised by a veteran's claim for service-
connected disability compensation for a dental condition).  

The record does not clearly indicate the status of this 
claim, in terms of eligibility for dental treatment.  It is 
unclear as to whether it is still pending or has been 
resolved.  The RO is advised to ascertain the status of this 
claim, and to determine whether it needs to be prepared for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  

The issues numbered 4 through 11 are addressed in the remand 
portion of this decision.  The issues of entitlement to an 
extraschedular evaluation for hearing loss and tinnitus are 
also addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  During a period of VA hospitalization in September 1998 
the veteran was treated for a cataract of the left eye.  

3.  The probative medical evidence establishes that the 
veteran's hearing loss is manifested by no more than Level II 
hearing impairment in the right ear and Level III hearing 
impairment in the left ear.  

4.  The amended criteria (effective June 10, 1999) for 
evaluating tinnitus are more favorable than the previous 
criteria.  



5.  The probative evidence establishes that the veteran has 
intermittent tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for a total temporary disability evaluation 
based upon a period of hospitalization in September 1998 have 
not been met.  38 C.F.R. §§ 4.29, 4.30 (2000).  

2.  The criteria for an initial compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.85, 
4.87, Tables VI, VII, Diagnostic Code 6100 (effective prior 
to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables 
VI, VII, Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 
11, 1999) (effective June 10, 1999).

3.  The criteria for an initial compensable evaluation for 
tinnitus from September 29, 1997 to June 9, 1999 have not 
been met.  38 U.S.C.A. § 1155, VCAA, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.85, 4.87a, 
Diagnostic Code 6260 (effective prior to June 10, 1999).  

4.  From June 10, 1999 the criteria for an initial evaluation 
of 10 percent for tinnitus have been met.  38 U.S.C.A. 
§ 1155; VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.87, Diagnostic Code 6260 
(2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id; see Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. February 22, 2001).  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  


The veteran has been provided with notice of what is required 
to substantiate his claims.  By virtue of the Statement of 
the Case and other rating determinations issued during the 
pendency of the appeal, the veteran and his attorney were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claims.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including any 
relevant records adequately identified by the veteran as well 
as authorized by him to be obtained.  

With respect to the claim for a temporary total evaluation, 
the September 1998 hospitalization in question is of record.  
Therefore, the records pertaining to this claim have been 
obtained.  

With respect to the hearing loss and tinnitus claims, it does 
not appear that the RO has obtained records from the San 
Francisco VAMC (Ft. Miley).  However, it appears that these 
records are not pertinent to these claims.  The veteran has 
made no indication that he was treated for his hearing 
problems at the above facility.  In fact, the veteran 
specified that he was treated for his hearing problems at the 
Martinez VAMC, and the record indicates that records from 
this facility have been obtained.  

In addition, contemporaneous VA examinations of the veteran's 
ears and his auditory acuity were conducted in March 1998.  
The auditory examination specifically addressed the veteran's 
hearing acuity as well as the severity of his tinnitus.  The 
veteran has not indicated that his hearing loss has worsened 
since the time of these examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  
In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation.  As set forth above, VA has already met 
all obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of the veteran's claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  

Entitlement to a Temporary Total Evaluation Based on 
Hospitalization

Criteria

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  38 C.F.R. § 4.29.  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  
38 C.F.R. § 4.30.  

Pursuant to 38 C.F.R. § 4.30(a)(1), such convalescent rating 
will be assigned if the surgery necessitated at least one 
month of convalescence; pursuant to 38 C.F.R. § 4.30(a)(2), 
such convalescent rating will be assigned if treatment of a 
service-connected disability resulted in surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches; 
pursuant to 38 C.F.R. § 4.30(a)(3), such convalescent rating 
will be assigned if treatment of a service-connected 
disability resulted in immobilization by cast, without 
surgery, of one major joint or more.  Id.  

Factual Background and Analysis

In May 1999 the RO denied a temporary total evaluation for VA 
left eye surgery performed in September 1998.  The veteran 
has appealed this decision.  

The medical record documents a history of 
hypertropia/hyperphoria in the right eye.  The pertinent 
diagnosis on VA examination in February 1998 was comitant 
right hypertropia.  In April 1998 the RO granted service 
connection for hypertropia/hyperphoria and assigned a 10 
percent evaluation.  

In September 1998 the veteran was admitted to a VAMC where he 
was surgically treated for a cataract of the left eye.  An 
October 1998 VA progress note documented that the cataract 
removal surgery had been uneventful.  

After a careful review of the record, the Board finds that a 
temporary total evaluation based on the September 1998 
hospitalization is not warranted, as the surgery performed at 
that time was did not involve the veteran's service-connected 
hypertropia/hyperphoria or any other service-connected 
condition.  Rather, the record shows that the surgery was for 
the removal of a cataract in the left eye, a condition that 
is not service-connected.  In addition, the Board notes that 
it does not appear that this hospitalization was for 21 days.  

Therefore, a temporary total evaluation based on the 
September 1998 hospitalization is not warranted, and the 
claim for this benefit is denied.  38 C.F.R. §§ 4.29, 4.30.  


Hearing Loss and Tinnitus

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1998).  

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999).  Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.  


Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2000).  

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2000).  

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2000).  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

With respect to tinnitus, under the previous regulations, 
tinnitus was evaluated as 10 percent disabling when 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 
(1998).  

Under the current regulations, a 10 percent rating is 
assigned for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

Factual Background

Progress notes from the VAMC in Martinez show that an 
audiological evaluation was conducted in April 1997.  The 
veteran reported no difficulty hearing, and denied having 
tinnitus.  

Puretone thresholds were recorded in graphical form.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 80 percent in the left ear.  The 
assessment was bilateral mild to moderately severe high 
frequency sensorineural hearing loss.  

On VA examination in March 1998 the veteran reported 
intermittent tinnitus.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
---
10
20
50
65
LEFT
---
10
20
40
70

Puretone threshold average was 36 in the right ear and 35 in 
the left ear.  

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 98 percent in the left ear.

During the VA ear disease examination in March 1998 the 
veteran was noted as reporting that he had rare tinnitus.  

Analysis

The Board notes that the veteran is technically not seeking 
an increased rating for hearing loss or tinnitus, since his 
appeal arises from the original assignment of a disability 
rating for these disabilities.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Hearing Loss

As noted above, the veteran's case involves an appeal as to 
the initial rating assigned for his hearing loss on the 
occasion of the grant of service connection by the RO in 
April 1998, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial 
rating cases, separate rating can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In the case at hand, the 
Board finds that staged ratings are not appropriate, as the 
probative evidence demonstrates that an initial compensable 
rating is not warranted for hearing loss.  

Under Table VI of both the previous and amended regulations, 
based on the puretone thresholds noted on the March 1998 VA 
examination, and the speech discrimination percentages noted 
in April 1997 (which were worse than what was measured during 
the subsequent March 1998 VA examination) the veteran's 
hearing impairment was Level II in the right ear and Level 
III in the left ear.  Under Table VII of both the previous 
and amended regulations, Level II hearing in the right ear 
and Level III hearing in the left ear allows for a 
noncompensable evaluation.  38 C.F.R. § 4.85, Tables VI and 
VII, Diagnostic Code 6100.  

A compensable rating is not warranted under Table VIa under 
either the previous or amended regulations.  Table VIa under 
the previous regulations is not for application because it 
was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c).  


It is not for application under the amended regulations 
because the veteran's pure tone threshold was not 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c); 4.86(a) (2000).  

Therefore, the Board finds that a compensable evaluation for 
the veteran's hearing loss disability is not warranted under 
the previous or amended regulations.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann, supra.

The Board notes that it is unclear as to whether the 
veteran's current bilateral sensorineural hearing loss 
disability was evaluated by the RO under the schedule as 
amended, although the RO did provide notice of the amended 
regulations.  

It has been held that the Board may consider regulations not 
considered by the agency of original jurisdiction if the 
veteran will not be prejudiced by the Board's action in 
applying those regulations in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

The majority of the changes to the hearing impairment 
criteria appear to be non-substantive (the frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed), except for the revision of 
38 C.F.R. § 4.86 (exceptional patterns of hearing 
impairment), and this section has been found to be 
inapplicable to this claim.  See 64 Fed. Reg. 25202 (1999).  

The Board finds, therefore, that this decision is not 
prejudicial to the veteran because the majority of the 
changes in the regulation are non-substantive and because 
those that are not applicable to the veteran's claim.  See 
Bernard, supra.; see also Edenfield v. Brown, 8 Vet. App. 384 
(1995).  

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Tinnitus

Initial Rating Period: September 29, 1997 to June 9, 1999

The Board first notes that the amended criteria for rating 
tinnitus, while more favorable in this case, cannot be 
applied earlier than their effective date of June 10, 1999.  
38 U.S.C.A. § 5110(g) (West 1991); DeSousa v. Gober, 10 Vet. 
App. 461 (1997); McKay v. Brown, 9 Vet. App. 183, 187 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997); VAOPGCPREC 3-2000.  
Therefore, the criteria in effect prior to June 10, 1999 
shall be applied for the rating period as specified above.  

In order to warrant a compensable evaluation under the 
criteria in effect prior to June 10, 1999, the veteran's 
tinnitus would have to be persistent as a symptom of a head 
injury, concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  

Therefore, a compensable evaluation for tinnitus is not 
warranted prior to June 10, 1999 because the record does not 
document that it was more than intermittent during this 
period.  He denied having tinnitus in April 1997, and stated 
that it was only rare on the March 1998 ear disease 
examination.  It was noted as being intermittent on the VA 
audiometric examination in March 1998.  This constitutes 
persuasive evidence that the veteran's tinnitus was not 
manifested by persistent tinnitus prior to June 10, 1999.  

Tinnitus from June 10, 1999

As indicated above, the requirements for a compensable 
evaluation for tinnitus were relaxed effective June 10, 1999, 
allowing for such a rating for recurrent tinnitus.  As noted 
above, the records establishes intermittent tinnitus.  
Therefore, a 10 percent rating based on recurrent tinnitus is 
warranted from June 10, 1999.  This represents the maximum 
schedular rating for this disability.  Therefore, no greater 
benefit can flow to the veteran under the rating criteria for 
tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  


ORDER

Entitlement to an initial compensable evaluation for hearing 
loss is denied.  

Entitlement to an initial compensable evaluation for tinnitus 
from September 29, 1997 to June 9, 1999 is denied.  

Entitlement to a 10 percent evaluation for tinnitus is 
granted from June 10, 1999, subject to the governing criteria 
applicable to the payment of monetary benefits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As alluded to above, the veteran has reported treatment at 
Fort Miley.  The record indicates that this is the same 
facility as the San Francisco VAMC.  In this regard, the 
Board notes that the veteran's representative has also 
requested that records from the San Francisco VAMC be 
obtained.  

These records are potentially applicable to all the issues 
addressed in the remand portion of this decision and 
therefore should be obtained.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(c)).  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The Board also notes that the issue of entitlement to a TDIU 
is being deferred as it is inextricably intertwined with the 
claims being remanded.  This is because the outcome of these 
claims being remanded could impact the disposition of the 
TDIU claim.  

The disposition of these issues, including a TDIU, can have 
no impact on the schedular evaluations of those disabilities 
decided in this case (hearing loss and tinnitus).  Therefore, 
a remand of the hearing loss and tinnitus issues is not 
required.  However, because the issue of a TDIU is being 
remanded, the Board is of the opinion that the issue of 
entitlement to an extraschedular (as opposed to schedular) 
evaluation for hearing loss and tinnitus should deferred in 
this case because such issues may overlap with the issue of 
entitlement to a TDIU, which can be granted based on an 
extraschedular evaluation.  

Hypertropia/Hyperphoria

The Board first notes that the above condition has been 
evaluated under the criteria for nystagmus.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6016.  Nystagmus is described as an 
involuntary, rapid, rhythmic movement of the eyeball.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1164-1165 (28th 
edition 1994).  

Hyperphoria is defined as a permanent upward deviation of the 
visual axis of an eye after the visual fusional stimulus as 
been eliminated.  Id. at 798.  

Hypertropia is defined as a strabismus in which there is 
permanent upward deviation of the visual axis of an eye.  Id. 
at 802.  

Strabismus is defined as a deviation of the eye which the 
patient cannot overcome.  Id. at 1584.  

On VA eye examination in February 1998 the examiner found 
that the veteran's right hypertropia to be comitant, 
attributable to a central nervous system injury, namely, the 
inservice motor vehicle accident.  The veteran has a history 
of sustaining a closed head injury in 1952 as a result of a 
motor vehicle accident at that time.  

It was also noted that the veteran had a history of diplopia 
(double vision) following the accident and that he was 
wearing a vertical prism to compensate for the vertical 
tropia that was the result of the above-mentioned injury.  

Comitant strabismus "usually results from unequal ocular 
muscle tone caused by a supranuclear abnormality within the 
[central nervous system]."  THE MERCK MANUAL OF DIAGNOSIS 
AND THERAPY 2419 (17th ed. 1999).  

In light of the above evidence, the Board is of the opinion 
that the veteran's hypertropia/hyperphoria is more 
appropriately evaluated under the criteria for eye 
disabilities evaluated for impairment of muscle function, as 
the record indicates that the closed head injury resulted in 
injury to the central nervous system, causing the 
hyperphoria, and because one of the primary manifestations of 
this disability has been diplopia.  See 38 C.F.R. §§ 4.77, 
4.84a, Diagnostic Code 6090; Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

The VA examination of the eyes in February 1998 did not 
adequately address the manifestations of the veteran's 
hyperphoria pursuant to 38 C.F.R. §§ 4.77 and 4.84a, 
Diagnostic Code 6090.  

While the examiner generally mentioned the reduction of the 
visual field in each eye, he did not specifically address 
impairment of muscle function pursuant to section 4.77.  
Further, there does not appear to be any interpretation of 
the eye chart on record.  

The record discloses that not only is the veteran's service-
connected vision disability manifested by decreased visual 
acuity as well as loss of visual field acuity, in other 
words, both central and field vision, he suffers from 
diplopia.  Under the criteria of VA Adjudication Procedure 
Manual M21-1 (Manual M21-1), 50.09(g), an examination is to 
be requested when there are impairments of both best 
corrected central visual acuity and fields of vision.

Therefore, the Board is of the opinion that another VA 
examination that more thoroughly addresses the limitations 
imposed by the hyperphoria (including limitations on 
employability) should be scheduled and conducted.  

Dental Condition

The veteran has claimed that his inservice injury resulted in 
bone disease and loss of structure in the jaw as well as loss 
of teeth.  As indicated above, the record documents a history 
of inservice head trauma which included a laceration of the 
chin.  It also documents a history of bilateral mandibular 
fractures in 1937, prior to his entering the service.  

The veteran is considered competent to state that he has 
missing teeth.  Further VA joints examination in August 1997 
documented that he was edentulous.  In light of this, and in 
light of the fact that the medical evidence on file does not 
offer any clear evidence as to the nature and etiology of any 
current dental problems, the Board is of the opinion that a 
VA examination should be scheduled so that such information 
can be obtained.  


Right Knee Disability

Following the March 1998 VA joints examination, the veteran 
submitted an October 1998 statement in which he contended 
that his right knee and arthritis had worsened significantly.  

Therefore, the Board is of the opinion that another VA 
examination should be scheduled that addresses the severity 
of the veteran's right knee disability with arthritis.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

The veteran also contends that he has degenerative joint 
disease of the hips that is secondary to his service-
connected right knee disability.  Records that are currently 
available indicate a diagnosis of degenerative joint disease 
of the hips.  

However, a recent October 1998 progress note found that x-
rays of the "hip" were negative.  

Therefore, during this examination, the examiner should also 
examine the veteran's hips, and determine whether he has a 
degenerative disease in either hip and whether it is 
secondary to his right knee disability.  

Tension Headaches/History of Anxiety and Positional Vertigo

In December 1954 the RO granted service connection for a 
nervous disorder, with the assignment of a noncompensable 
evaluation.  

In May 1999 the RO granted an increased evaluation of 10 
percent for the veteran's nervous disorder/anxiety reaction.  

The increased rating was based on tension headaches which the 
RO concluded were a manifestation of the veteran's anxiety 
disorder.  The evaluation was based on 38 C.F.R. §§ 4.124a, 
4.130, Diagnostic Codes 9400-8100.  

The veteran disagreed with this evaluation and the issue was 
perfected on appeal.  

A VA neurological examination was conducted and the headaches 
were evaluated.  However, it is unclear as to whether a 
psychiatric examination was conducted.  The VA neurological 
examiner indicated in the April 1998 addendum that one had 
been conducted; however, there is no such examination report 
on file.  

Since the evaluation on appeal pertains to the manifestations 
of the veteran's service-connected psychiatric impairment, 
the Board is of the opinion that a determination cannot be 
made on this issue until there is a contemporaneous 
examination of his psychiatric condition on file.  

Therefore, on remand, the RO should ascertain whether a VA 
psychiatric examination was conducted, and, if it was, obtain 
it.  It should also schedule the veteran for a 
neuropsychiatric examination.  

With respect to vertigo, the veteran has asserted that he has 
blacking out, loss of balance, and dizziness as a residual of 
his trauma to the skull.  VA progress notes document 
treatment of such complaints.  

These records also indicate a possible connection between the 
vertigo and other service-connected disabilities, including 
the hearing loss and eye problems.  Other non-service-
connected causes have also been considered.  There is also a 
documented history of heavy alcohol use.  However, no 
definite conclusions have been made.  

The VA brain and spine examiner was specifically asked to 
provide an opinion as to whether there is a relationship 
between his vertigo symptoms and his in-service head injury.  

The VA examiner merely concluded that there was no evidence 
of demonstrable brain damage.  The Board is of the opinion 
that such a conclusion does not adequately address the issue 
of whether the veteran's vertigo is somehow related to his 
in-service head trauma.  

Therefore, on remand, the VA neuropsychiatric examiner should 
address the nature and etiology of the veteran's vertigo.  

This examiner should also address the impact of any service-
connected neurological conditions, and any other service-
connected conditions, on the veteran's ability to work.  

Accordingly, this case is remanded for the following: 

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  

In particular, the RO should obtain 
treatment records from the Fort Miley 
(San Francisco) VAMC.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).  

3.  Following the above, the RO should 
schedule the veteran for a VA dental 
examination conducted by an appropriate 
specialist to ascertain the nature and 
etiology of his current dental 
disability.  

The claims file, the criteria for rating 
dental disabilities, and a separate copy 
of this remand should be made available 
to and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history (in 
particular, his inservice and post-
service dental records), and upon doing 
so answer the following questions:

(a) Does the veteran have a current 
dental disability as defined in either 
38 C.F.R. §§ 3.381 or 4.150, and if 
so, what is its nature?

(b) Is it at least as likely as not that 
the current dental disability was 
incurred during the veteran's military 
service?  In this regard, the examiner 
must also determine whether any loss 
of teeth resulted from inservice 
trauma or disease such as 
osteomyelitis or as a result of loss 
of the alveolar process (e.g., 
periodontal disease).  In answering 
the above, the examiner is requested 
to consider any other histories of 
trauma or disease that may have 
impacted his dental condition, 
including but not necessarily limited 
to the veteran's pre-service history 
of a 1937 facial trauma resulting in 
bilateral mandibular fractures (as 
reported during the September to 
October 1982 VA hospitalization).  Any 
opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  The RO should schedule the veteran 
for a VA special orthopedic examination 
by an orthopedic surgeon or other 
available appropriate specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of his 
right knee disability, as well as for the 
purpose of determining the nature and 
etiology of his claimed degenerative 
joint disease of the hips.  

The claims file, the criteria for rating 
musculoskeletal disabilities and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination and the examination report 
should be annotated in this regard.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's right knee and hip disabilities 
should be accompanied by a complete 
rationale.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees and the degree of instability, 
and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disability in 
light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  

With respect to the right knee, it is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a)  Do the service-connected right knee 
disabilities cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the right knee, and, if so, at what point 
(expressed in degrees if possible) such 
pain is elicited during such testing.  
The examiner should also determine, if 
possible, to what extent (in degrees if 
possible), if any, such pain results in 
additional functional loss.  

The examiner should determine whether 
there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected right knee disabilities.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  The examiner should address whether 
the service-connected right knee 
disabilities involve only the joint 
structure, or the muscles and nerves as 
well.  

The examiner should also provide an 
opinion as to the impact of the right 
knee disabilities, if any, on the 
veteran's ability to obtain and retain 
substantial, gainful employment.  

With respect to the reported bilateral 
hip disabilities, the examiner must 
answer the following questions:

(a) Does the veteran have a current 
disability of either hip, and if so, 
what is its nature?

(b) Is it at least as likely as not that 
the disability of the hips was 
incurred in service or is proximately 
due to or the result of the right knee 
disability and if not, then whether, 
and to what degree, if any, it was 
aggravated by the service-connected 
right knee disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

(c)  If aggravation is determined to be 
present, the examiner must address the 
following medical issues:

(1) The baseline manifestations which are 
due to the effects of any hip 
disorder(s);

(2) The increased manifestation which, in 
the examiner's opinion, are proximately 
due to service-connected right knee 
disabilities; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of any hip disorder(s) are due to 
service-connected right knee 
disabilities.

If it is determined that a disability of 
the hips was incurred in service or 
proximately resulted from the right knee 
disability, the VA examiner should offer 
an opinion as to the impact of such a 
disability on the veteran's ability to 
obtain and retain substantial, gainful 
employment.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  


5.  The veteran should be afforded a 
comprehensive VA special ophthalmology 
examination by an ophthalmologist for the 
purpose of ascertaining the current 
nature and extent of severity of his 
hyperphoria, to include best-corrected 
central visual acuity at near and far by 
the Snellen method, or its equivalent; 
i.e., Jaeger or Print, to be used 
together with fields of vision with 
accurate plotting of any scotoma.  

Using the Goldman Perimeter Chart, the 
examiner should chart the areas in which 
diplopia exists, and include this chart 
as part of the examination report.  See 
38 C.F.R. § 4.77.  

Referring to the above chart, the 
examiner must specify whether diplopia 
exists within 40 degrees in the lateral 
or downward quadrants, or within 30 
degrees in the upper quadrant.  The 
examiner should specify whether the 
degree of diplopia is 20 degrees 
(central), 21 to 30 degrees (either down, 
lateral, or up), or 31 to 40 degrees 
(either down, lateral, or up).  

In making the above assessments, the 
examiner is to determine whether the 
veteran's diplopia is only occasional or 
is correctable (if possible, specified in 
degrees).  

The claims file, a separate copy of this 
remand, and the criteria for rating 
disabilities of the eye should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report should be annotated by 
the examiner in this regard.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the RO should refer the 
claims folder for evaluation of visual 
efficiency by the Director, Compensation 
and Pension Service.

7.  Following the completion of the 
above, the RO should arrange for a VA 
neuropsychiatric examination, conducted 
by an appropriate specialist(s), to 
determine the level of impairment caused 
by the veteran's tension 
headaches/history of anxiety reaction, 
and to provide an opinion on the nature, 
severity, and etiology of his positional 
vertigo.  

The claims file, a separate copy of this 
remand, and the criteria for rating 
neurological mental disorders, should be 
made available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction and completion of the 
examination(s) and the examination 
report(s) must be annotated in this 
regard.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

The examiner(s) should identify all of 
the symptoms or manifestations of the 
veteran's anxiety reaction, as well as 
the severity of these manifestations.  

If there are other psychiatric disorders 
found, in addition to the anxiety 
reaction, the examiner should specify 
which symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  



If a psychiatric disorder(s) other than 
anxiety is or are found on examination, 
the examiner should offer an opinion as 
to whether any such disorder is causally 
or etiologically related to the anxiety 
reaction, and, if so related, whether the 
veteran's anxiety reaction has any effect 
on the severity of any other psychiatric 
disorder.

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), in relation to 
the veteran's impairment from his anxiety 
reaction.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of anxiety 
reaction is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  

With respect to the tension headaches, 
the examiner should specifically discuss 
their character, frequency, and severity.

The examiner(s) must offer an opinion as 
to how, and to what extent, the symptoms 
or manifestations affect the veteran's 
reliability, flexibility, and efficiency, 
and his social and industrial 
adaptability, in general.  

The examiner should also be asked to 
review the claims folder (including 
previous VA or other examination 
findings), and, after consideration of 
the service-connected impairments found 
on neuropsychiatric examination in 
combination with the veteran's other 
service-connected impairments, be 
requested to express an opinion as to the 
impact of the veteran's service-connected 
impairments in general on his ability to 
obtain and retain substantially gainful 
employment.  

In making the above assessments, the 
examiner should also determine to what 
extent the veteran's subjective 
complaints are consistent with the 
examiner's objective findings, both in 
terms of neurological and psychiatric 
complaints.  

With respect to vertigo, the examiner 
should determine the following:  

(a) Does the veteran have a current 
vertigo disability, and if so, what is 
its nature?

(b) Is it at least as likely as not that 
the current vertigo disability was 
incurred during the veteran's military 
service, including as a result of the 
inservice head injury?  

(c) Is it at least as likely as not that 
the vertigo is proximately due to or 
the result of any other service-
connected disability, and if not, then 
whether, and to what degree, if any, 
it was aggravated by the service-
connected disability.  Allen v. Brown, 
7 Vet. App. 439 (1995).  



(d) If aggravation is determined to be 
present, the examiner should respond 
to the 3 questions in this regard 
reported in paragraph 4 above.

In answering the above questions, the 
examiner should also discuss the history 
and impact, if any, of the veteran's 
alcohol use.  

Any opinions expressed by the examiner(s) 
must be accompanied by a complete 
rationale.  

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

9.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues of entitlement to increased 
evaluations for hyperphoria/hypertropia; 
tension headaches, history of anxiety 
reaction; right knee impairment with 
ligament instability; right knee 
arthritis with limitation of motion; 
entitlement to service connection for 
degenerative joint disease of the hips as 
secondary to service-connected right knee 
disabilities; service connection for 
benign, positional vertigo; service 
connection for a dental condition; and 
entitlement to a TDIU evaluation.  

In this regard, the RO must document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.16, 4.40, 4.45, and 4.59 
(2000); and Fenderson v. West, 12 Vet. 
App. 119 (1999) with respect to initial 
grants of service connection with initial 
assignments of disability ratings as 
warranted.  

The RO should document its consideration 
of extraschedular entitlement for each of 
the service-connected disabilities on 
appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby advised that failure 
to report for any scheduled VA examinations without good 
cause shown may result in a denial of his claims.  38 C.F.R. 
§ 3.655 (2000); see Engelke v. Gober, 10 Vet. App. 396, 399 
(1997) (holding that when a claimant fails to appear for a 
scheduled reexamination without good cause shown pursuant to 
a claim for an increased rating 38 C.F.R. § 3.655(b) dictates 
that the claim be denied absent a showing of good cause for 
the failure to appear).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


